Citation Nr: 1233158	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  12-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia and degenerative arthritis of the left knee. 

2.  Entitlement to a rating higher than 10 percent for residuals of a medial meniscus and degenerative arthritis of the right knee.  

3.  Entitlement to a compensable rating for residuals of a fracture of the proximal phalanx of the right great toe.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from September 1945 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Chondromalacia and degenerative arthritis of the left knee are manifested by flexion to 130 degrees and extension to 0 degrees and no more than slight recurrent subluxation or ligament instability. 

2.  Residuals of a medial meniscectomy and degenerative arthritis of the right knee are symptomatic without limitation of flexion or extension or recurrent subluxation or ligament instability.  

3.  The residuals of the fracture of the proximal phalanx of the right great toe are asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for chondromalacia and degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).



2.  The criteria for a rating higher than 10 percent for residuals of medial meniscectomy and degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011).

3.  The criteria for a compensable rating for residuals of a fracture of the proximal phalanx of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in February 2011.  
that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (requiring generic claim-specific notice as to effect on daily life and employment).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records. 

The Veteran was afforded a VA examination. As the examination included a review of the Veteran's medical history and a description of the disabilities in sufficient detail to cover the rating criteria, the examination is adequate, that is, the Board can rely on the examination to make a fully informed decision on the claims.  There is no evidence in the record dated subsequent to the VA examination that shows a material change to warrant a reexamination of the Veteran's left humerus or left clavicle disabilities.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 




VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria for the Left and Right Knees 

The left knee disability is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.  The criterion for a 30 percent rating, the maximum rating under Diagnostic Code 5257, is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The right knee disability is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Under Diagnostic Code 5259, the criterion for a 10 percent rating is symptomatic removal of semilunar cartilage.  That is the maximum rating under that Diagnostic Code.  38 C.F.R. § 4.71a.


Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  





With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, supra.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating the Left Knee 

On VA examination in March 2011, the VA examiner found no giving way, instability, or episodes of dislocation or subluxation.  Range of motion of the left knee was from 0 (extension) to 130 degrees (flexion, without objective evidence of pain with active motion.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion testing.  

On the basis of evidence showing no instability, the findings do not more nearly approximate or equate to moderate recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257.

Left knee flexion to 130 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, have not been met. 



Left knee extension to 0 degrees does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, have not been met.

While the Veteran does experience pain, the pain does not raise to the level of functional loss to 45 degrees of flexion or 10 degrees of extension of the left knee, the criteria for a compensable rating under Diagnostic Codes 5260 and 5261.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

And the 10 percent rating is the minimum rating for the knee.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59  does not require arthritis for a minimum rating for the specific joint). 

For these reasons, the Board finds that the criteria for a disability rating higher than 10 percent for the left knee disability have not been met.

Rating the Right Knee 

The right knee disability is rated 10 percent under Diagnostic Code 5259, which is maximum rating under Diagnostic Code 5259.  

On VA examination in March 2011, the VA examiner found no giving way, instability, or episodes of dislocation or subluxation.  Range of motion of the right t knee was from 0 (extension) to 120 degrees (flexion, without objective evidence of pain with active motion.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion testing.   






Right knee flexion to 120 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, have not been met. 

Right knee extension to 0 degrees does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, have not been met.

While the Veteran does experience pain, the pain does not raise to the level of functional loss to 45 degrees of flexion or 10 degrees of extension of the left knee, the criteria for a compensable rating under Diagnostic Codes 5260 and 5261.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

In the absence of evidence showing no instability, the findings do not more nearly approximate or equate to slight recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257.

The 10 percent rating is the minimum rating for the knee.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

For these reasons, the Board finds that the criteria for a rating higher than 10 percent for the right knee have not been met.






Rating the Right Great Toe 

The right great toe disability is rated noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 5284, the criterion for a 10 percent rating is moderate foot injury.  38 C.F.R. § 4.71a.

On VA examination in March 2011, the VA examiner noted no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There were no residuals by X-ray.  He noted no significant affects and no spontaneous guarding of the toe or recoil when the Veteran tried to stand or walk.  

In the absence of any functional loss of the right foot, the findings do not more nearly approximate or equate to a moderate foot injury, the criterion for the next higher rating under Diagnostic Code 5284.

While the Veteran does experience some pain, the pain does not raise to the level of a moderate foot injury, the criteria for a compensable rating under Diagnostic Code 5284 or painful motion under 38 C.F.R. § 4.59.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40); see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

For these reasons, the Board finds that the criteria for a compensable disability rating for the right great toe have not been met.







Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise the claim for a total disabled rating for compensation based on individual unemployability.  




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 10 percent for chondromalacia and degenerative arthritis of the left knee is denied. 

A rating higher than 10 percent for residuals of a medial meniscectomy and degenerative arthritis of the right knee is denied.  

A compensable rating for residuals of a fracture of the proximal phalanx of the right great toe is denied.  




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


